IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                              No. 00-50037
                            Summary Calendar


     ERICA MARIE TEJADA; EVELYN M. GARZA; ANTHONY BELANGER,
  Individually and as Personal Representative of the Estate of
                 Erik Jason Belanger, deceased,

                                              Plaintiffs-Appellants,

versus

  STAN KNEE, Chief, Police Chief for the City of Austin Police
     Department, Individually and in his official capacity;
FOUR UNKNOWN POLICE OFFICERS, Individually and in their Official
       Capacity; CITY OF AUSTIN, a municipal corporation,

                                              Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. A-99-CV-668-JN
                          --------------------
                              July 19, 2000

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

          The plaintiffs appeal the district court’s Fed. R. Civ.

P. 12(b)(6) dismissal of their civil rights action for failure to

state a claim upon which relief can be granted.        The plaintiffs’ 42

U.S.C. § 1983 complaint sought to recover damages arising from an

automobile     accident,   alleging   that:   (1)   four   unknown   police

officers unconstitutionally ordered the plaintiffs to leave the

scene of a public disturbance in an automobile, even though the

officers were aware that the plaintiffs were legally intoxicated,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 00-50037
                                   -2-

and (2) the officers’ constitutional violation was caused by the

policies and customs of Chief Knee and the City of Austin.

           As the plaintiffs did not allege that Chief Knee was

personally involved in the incident in question and as supervisory

personnel cannot be held liable in a § 1983 case under a vicarious-

liability theory, the plaintiffs failed to state a claim against

Chief Knee in his individual capacity.          See Becerra v. Asher, 105
F.3d 1042, 1045 (5th Cir. 1997).

           The plaintiffs have abandoned their First, Fourth, and

Fifth   Amendment    claims   by   addressing    on    appeal   only     their

substantive due process claims.      See Davis v. Maggio, 706 F.2d 568,

571 (5th Cir. 1983).     “The Due Process Clause of the Fourteenth

Amendment confers upon an individual the right to be free of

state-occasioned     damage   to   [his]   bodily     integrity,   not    the

entitlement to governmental protection from injuries caused by

non-state actors.”     Randolph v. Cervantes, 130 F.3d 727, 730 (5th

Cir. 1997). Although the Supreme Court has recognized an exception

to this general rule for cases in which there was a special

relationship between the state and the individual by virtue of

arrest, incarceration, institutionalization, or the like, no such

special relationship existed in this case.            See id.

           The plaintiffs contend that there is another applicable

exception because the state actors in this case created the danger

to which the plaintiffs were subjected.          Although this court has

not affirmatively held that the state-created danger theory is

valid, see Piotrowski v. City of Houston, 51 F.3d 512, 515 (5th

Cir. 1995), we have described its requirements as follows:
                                No. 00-50037
                                     -3-

          the environment created by the state actors
          must [have] be[en] dangerous; they must [have]
          know[n] it [wa]s dangerous; and, to be liable,
          they must have used their authority to create
          an opportunity that would not otherwise have
          existed for the third party’s crime to occur.
          Put otherwise, the defendants must have been
          at least deliberately indifferent to the
          plight of the plaintiff.

Johnson v. Dallas Indep. Sch. Dist., 38 F.3d 198, 201 (5th Cir.

1994) (emphasis added).

          Even if it is assumed that the state-created danger

theory would be accepted by this court and that the four unknown

police officers created a dangerous environment, the plaintiffs’

argument must fail.      The plaintiffs’ allegations indicate that the

officers were acting under tense circumstances demanding their

instant judgment, without the opportunity for repeated reflection.

The officers’       actions   are   thus    subject   not   to    a   deliberate-

indifference standard, but to an intentional-harm standard.                   See

County of Sacramento v. Lewis, 523 U.S. 833, 853-54 (1998).                 As the

plaintiffs did not allege that the officers intended to cause them

harm, the plaintiffs have failed to allege facts sufficient to

implicate the state-created danger theory.

          Because the plaintiffs failed to state a claim against

any individual defendant, there is no underlying constitutional

violation for which the municipal defendants can be derivatively

liable   on   the    basis    of    their    policies   or       customs.     See

Olabisiomotosho v. City of Houston, 185 F.3d 521, 528-29 (5th Cir.

1999).   Thus, the plaintiffs failed to state a claim against the

four unknown police officers in their official capacities, Chief
                          No. 00-50037
                               -4-

Knee in his official capacity, and the City of Austin.   The

judgment of the district court is AFFIRMED.